Electronic Articles of Incorporation For CAPITAL EQUITY FINANCE, INC. P06000156394 FILED December 22, 2006 Sec. Of State Ipool The undersigned incorporates, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: CAPITAL EQUITY FINANCE, INC. Article II The principal place of business address: 5775 BLUE LAGOON DRIVE 100 MIAMI, FL.33126 The mailing address of the corporation is: 5775 BLUE LAGOON DRIVE 100 MIAMI, FL.33126 P06000156394 FILED December 22, 2006 Sec. Of State Ipool Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: 100000000 Article V The name and Florida street address of the registered agent is: RUSSELL C. WEIGEL, III, P.A. 5775 BLUE LAGOON DRIVE 100 MIAMI, FL.33126 I certify that I am familiar with and accept the responsibilities of registered agent. Registered Agent Signature:RUSSELL C. WEIGEL, III Article VI The name and address of the incorporator is: LUZ M. WEIGEL 5775 BLUE LAGOON DRIVE 100 MIAMI, FL 33126 Incorporator Signature:LUZ M. WEIGEL Article VII The initial officer(s) and/or director(s) of the corporation is/are: Title: P LUZ M WEIGEL 5775 BLUE LAGOON DRIVE MIAMI, FL.33126
